Case 5:20-cv-00449-JSM-PRL Document 18 Filed 09/03/21 Page 1 of 3 PageID 91




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     OCALA DIVISION

KIMBERLY WILLIAMS,

       Plaintiff,

v.                                                             Case No: 5:20-cv-449-JSM-PRL

YOUTH OPPORTUNITY
INVESTMENTS, LLC,

       Defendant.


                                            ORDER

       On August 13, 2020, the Court granted Defendant’s motion to compel and ordered

Plaintiff to pay reasonable attorney’s fees and expenses incurred by Defendant in preparing

and filing the motion. (Doc. 15). The Court directed Defendant to file the appropriate motion

to collect expenses and permitted Plaintiff to file a response in opposition seven days

thereafter. As directed, Defendant filed a motion for expenses and fees along with a

declaration of fees and costs. (Doc. 16). Plaintiff has not filed a response in opposition and

the time for doing so has passed.

       Because the Court has already found that Defendant is entitled to its reasonable

expenses and attorney’s fees incurred in preparing and filing the motion to compel, the only

issue still open for consideration is the amount of reasonable expenses and fees. Defendant’s

counsel, Carlos A. Garcia of the law firm Wicker Smith O-Hara McCoy & Ford, P.A.,

requests payment for 3.5 associate hours and 1.3 partner hours. (Doc. 16-1). He seeks to

recover an hourly rate of $240 for the associate hours, and $275 for the partner hours. (Doc.

16-1). In total, he seeks to recover $1,197.50 in attorney’s fees. Because Plaintiff failed to file
Case 5:20-cv-00449-JSM-PRL Document 18 Filed 09/03/21 Page 2 of 3 PageID 92




a response in opposition, the Court lacks the benefit of the scrutiny and analysis of the

requested fees from the opposing party. See, e.g., Godoy v. New River Pizza, Inc., 565 F. Supp.

2d 1345, 1347 (S.D. Fla. 2008) (noting that the adversarial process normally aids the Court in

determining whether the amount of attorney’s fees requested is reasonable). Nonetheless,

even in the absence of a response from Plaintiff, the Court has a duty to ensure that the

requested fees are reasonable. And, the Court is “an expert on the question [of attorney’s fees]

and may consider its own knowledge and experience concerning reasonable and proper fees

and may form an independent judgment either with or without the aid of witnesses as to

value.” Norman v. Housing Authority of the City of Montgomery, 836 F.2d 1292, 1303 (11th Cir.

1988) (quoting Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940)).

       Having considered the complexity of the case and the Court’s knowledge of market

rates in the Ocala Division, the Court agrees that the requested hourly rate of $240 for

associate hours and $275 for partner hours is appropriate. Additionally, the Court finds that

the requested number of hours (3.5 associate hours and 1.3 partner hours) are reasonably

incurred.

       Accordingly, Defendant’s request for attorney’s fees (Doc. 16) is GRANTED in the

amount of $1,197.50.

       DONE and ORDERED in Ocala, Florida on September 3, 2021.




Copies furnished to:

Counsel of Record


                                              -2-
Case 5:20-cv-00449-JSM-PRL Document 18 Filed 09/03/21 Page 3 of 3 PageID 93




Unrepresented Parties




                                    -3-
